Exhibit 10.46

 

[s000751x1ex10-46_001.jpg] 

 

December 30, 2014

 

To: The Borrower, the Guarantors and the Lenders under the Credit Agreement
defined below

 

Re: Credit Agreement dated as of August 29, 2012 (as amended, the “Credit
Agreement”) by and among Meadowbrook Insurance Group, Inc. (the “Borrower”), the
Lenders (together with their respective successors and assigns, the “Lenders”),
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). The terms used but not defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.

 

Ladies/Gentlemen:

 

The Loan Parties have requested that the Lenders and the Administrative Agent
amend the Credit Agreement as set forth herein. Subject to the Required Lenders
and the Loan Parties signing this letter, the Lenders, the Borrower and the
Administrative Agent hereby agree that clause (c) of the definition of “Change
of Control” in Section 1.01 of the Credit Agreement is amended by deleting the
words “or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of” therein.

 

The Loan Parties represent and warrant to the Lenders that no Default exists
under the Credit Agreement, and that no Indebtedness of any of the Loan Parties
contains any provision that would result in an event of default, or require, or
allow the holders of any Indebtedness of any of the Loan Parties to require, a
prepayment, redemption or other defeasance of, or distribution with respect to,
any such Indebtedness, upon any Loan Party entering into a contract or
arrangement that, upon consummation thereof, would result in a change of control
or similar event but prior to the actual change of control or similar event.

 

Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing. Each Loan Party represents and warrants to the
Lenders and the Administrative Agent that it is not aware of, and hereby waives,
any claims or causes of action against the Administrative Agent, the Issuing
Bank, any Lender or any of their successors or assigns arising in connection
with the Credit Agreement or any other Loan Document, in any case, on or prior
to the date hereof.

 

The execution, delivery and effectiveness of this letter shall not (a) except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents, or (b)
entitle any Loan Party to a waiver, amendment, modification or other change to,
of or in respect of any provision of any of the Loan Documents in the future in
similar or dissimilar circumstances.

 

This letter may be signed upon any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument, and
signatures sent by telecopy or other electronic imaging shall be enforceable as
originals. This letter is a Loan Document, and shall be effective as of the date
written above when it is signed by the Required Lenders, the Administrative
Agent and the Loan Parties.

 

1

 





  Very truly yours,       JPMORGAN CHASE BANK, individually and as  
Administrative Agent           By: /s/Hector J. Varona   Name: Hector J. Varona
  Title: Vice President

 

2

 

 



  Accepted and agreed:       BANK OF AMERICA, N.A., individually and as a  
Syndication Agent           By: /s/ Gregory J. Bosio   Name: Gregory J. Bosio  
Title: Vice President       KEYBANK NATIONAL ASSOCIATION, individually   and as
a Syndication Agent           By: /s/James Cribbet   Name: James Cribbet  
Title: Senior Vice President       THE PRIVATEBANK AND TRUST COMPANY          
By: /s/Laura M. Kalil   Name: Laura M. Kalil   Title: Managing Director      
CITIZENS BANK, NATIONAL ASSOCIATION   (formerly known as RBS Citizens, N.A.)    
      By: ____________________________   Name: _________________________  
Title: __________________________

 

3

 





 

  Accepted and agreed:           MEADOWBROOK INSURANCE GROUP, INC.           By:
/s/Karen M. Spaun   Name: Karen M. Spaun   Title: Sr. Vice President and Chief
Financial Officer       CREST FINANCIAL CORPORATION           By: /s/Karen M.
Spaun   Name: Karen M. Spaun   Title: Sr. Vice President and Chief Financial
Officer       MEADOWBROOK INC.           By: /s/Karen M. Spaun   Name: Karen M.
Spaun   Title: Sr. Vice President and Chief Financial Officer       PROCENTURY
CORPORATION           By: /s/Karen M. Spaun   Name: Karen M. Spaun   Title: Sr.
Vice President and Chief Financial Officer

4

 

